Citation Nr: 1302744	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-50 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had a period of active duty from August 1985 to March 1986; after this he served in the National Guard without any additional period of active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied to service connection for PTSD.    

In a May 2008 rating decision, the Veteran was denied service connection for PTSD.  He failed to submit a timely notice of disagreement.  In October 2008 and April 2009, the RO again denied service connection for PTSD.  In May 2009, the Veteran submitted a notice of disagreement.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the May 2008 rating action, VA was in receipt of new and material medical evidence within one year of the rating decision addressing the claimed condition and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

The May 2008 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

In July 2011 the Veteran testified at a hearing in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

In September 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, has not been shown by competent evidence to be related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A May 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a June 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted and opinions were obtained in October 2010 and October 2011; the Veteran has not argued, and the record does not reflect, that these examinations/opinions were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the reports of the VA examinations are based on the Veteran's medical history and described the Veteran's psychiatric disabilities in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the Veteran stated in a May 2011 statement that employment records from E.A. Hawse Continuous Care Center were not obtained, the record contains sufficient information about the Veteran's employment history and the Veteran has not shown that these records will impact the outcome of his claim.  The Veteran himself stated that his employment ended due to a policy that he could not marry a fellow employee.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

II.  Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection for certain chronic disorders, such as psychoses, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If VA determines that the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records that corroborate the veteran's testimony or statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. 128; Moreau, 9 Vet. App. at 395-96.

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003). See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

There are no recognized military citations or other supportive evidence of record indicating that the Veteran actually engaged in combat.  West v. Brown, 7 Vet. App. 70, 76 (1994).  His military occupational specialty does not, of itself, denote combat exposure nor has the Veteran specifically stated that he participated in combat operations.  The Veteran is not a veteran of combat.  The Veteran's claim for service connection for PTSD involves non-combat stressors.  Accordingly, under 38 C.F.R. § 3.304(f), the occurrence of claimed stressors not related to combat must be supported by credible evidence.  

As the Veteran's claimed stressors do not include fear of hostile military action, 38 C.F.R. § 3.304(f)(3), is not for consideration.

The Veteran enlisted in the West Virginia Air National Guard.  He had a period of active duty from August 1985 to March 1986, a period of 7 months and 13 days.  During this initial period, the Veteran had: basic training for 6 weeks ending in October 1985; medical service specialist training for 9 weeks ending in January 1986; medical preceptorship training for 8 weeks ending in March 1986; and on-the-job (OJT) home station training for 3 weeks ending in March 1986.  After he separated from this period of active duty, he returned to the control of the National Guard.  Retirement points records reveal that he had National Guard service through 1988 with discrete periods of inactive duty training (IDT) and two periods of active duty for training (ADT).  Subsequently, records do not indicate active participation in National Guard service.  He was separated from the National Guard in February 1990 for unsatisfactory participation and he was deemed ineligible to reenlist.  Service treatment records do confirm that the Veteran was present in Malcolm Grow USAF Medical Center at Andrews Air Force Base in Washington, DC in February 1986.  

The Veteran claims that he experienced stressors during service which have caused PTSD.  The Veteran's December 2009 substantive appeal, VA Form 9, contains the best summary of his claimed stressors.  He claims a Colonel who was a patient at Malcolm Grow went "code blue" and died while the Veteran was trying to resuscitate him.  He also alleges that an unnamed service member committed suicide by hanging in the dormitory at Malcolm Grow and the Veteran saw the body.  He further claims he was treated at Wilford Hall Medical Center for dehydration, and that during this time he saw a "severely burned child."  He further asserts that he saw "veterans with limbs off, crying in pain and dying; and saw kids with cancer."  He finally asserts that "just being a medic should be enough as a stressor, as I saw everything from burnt children, dying patients, and was a flight medic too."

The Veteran was trained as an Air National Guard medical service specialist; his DD 214 indicates only 2 month of active duty service in this capacity after he finished his training.  He had only 7 months total of active duty service.  He did not serve outside of the United States.  He did not serve in combat, or a war zone.  He did not serve, nor has he so asserted, that he served during any natural disaster, or period of mass casualties that a person in National Guard service may be activated for.  He had very short and discrete periods of IDT and ADT in 1986, 1987, and 1988 after which he stopped participating in National Guard duties.  By the Veteran's own admission his civilian occupation is as a licensed practical nurse.  The Veteran's general assertions of military duties at hospitals seeing patients missing limbs, and burned children are unusually vague and imply seeing large quantities of such injured people which appear to be grossly inconsistent with the location, period of time of service, and total period of time spent in service.  

While the Veteran testified at the August 2011 hearing that he had never told a medical professional that he had "wartime service," a May 2011 private medical opinion specifically refers to such service.  It is unclear where the physician involved would obtain, or rely upon, such factually incorrect information.  

The Veteran is not, as shown above, a credible historian.  The Veteran has also misrepresented material information in his claim for vocational rehabilitation, which is adjudicated in a separate decision.  The Veteran was granted vocational rehabilitation services based on his statements that he was unable to work and lost several jobs due to the effects of his service-connected tinnitus and hearing loss.  These services were discontinued upon the discovery that the Veteran's former employers indicated that his service-connected disabilities did not impact his ability to obtain or maintain employment and his employment was discontinued for other reasons.  His current self-serving statements regarding his claims are simply not credible, contradicted as they are by the record.  Therefore, the Veteran's statements are not probative and none of his statements can be credited except where they are corroborated by probative medical records.  Caluza, 7 Vet. App. 498.  

The medical evidence of record indicates that the Veteran has diagnoses of several psychiatric disorders including PTSD.  Some of the medical records relate these disorders to the Veteran's military service, including the May 2011 private medical opinion that specifically referred to his "wartime service."  However, these medical professionals relied upon history provided by the Veteran that is not credible and they are therefore not probative.  

The competent medical evidence of record, which does not rely upon the Veteran's statements, shows that the Veteran does not in fact suffer from PTSD.  During the October 2010 and October 2011 VA examinations, the examiners found that the Veteran did not meet the DSM-IV stressor criterion for PTSD.  In addition, the October 2011 examiner found that the diagnosis of PTSD from a VA physician, Dr. S.T., was based on an incorrect assumption that the Veteran had issues from experiences during wartime and there was no indication that Dr. S.T. was a psychiatrist.  The other VA examiners provided rationale and cited to specific evidence in the file as support for their findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  These opinions are, therefore, found to be probative.

Furthermore, the U.S. Army and Joint Services Records Research Center (JSRRC) made several formal findings in May 2008, October 2008, November 2008, and April 2009 that the record lacked sufficient information to verify any inservice stressful event and all efforts to obtain the needed information were exhausted.  There is no evidence of record, aside from the Veteran's own statements, confirming that the previously mentioned claimed events actually occurred.  

As the preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy while on active duty, there is no independent corroboration of his reported in-service stressors, and the probative medical evidence does not support a diagnosis of PTSD, service connection for PTSD is denied.  

The probative medical evidence of record indicates that the Veteran has been diagnosed as having depression, Benzodiazepines dependence, and a personality disorder, not otherwise specified.  

Service treatment records reveal that the Veteran had sleeping problems during service.  These sleeping problems were found to be related to his work shifts.  There was no record of any findings or treatment relating to an acquired psychiatric disability during service and service examinations and reports of medical history were negative for such.

During the October 2010 VA examination, the Veteran was diagnosed as having depression.  The examiner related it to the Veteran's military service.  However, in December 2010, the examiner issued an addendum indicating the Veteran had a personality disorder and that the Veteran's adjustment problems that were causing his depression were related to his personality disorder.  Therefore, the Veteran's depression was less likely as not caused by or a result of his military service.

In October 2011, the Veteran was afforded another VA examination.  The Veteran was diagnosed as having depressive disorder, Benzodiazepine dependence, and a personality disorder, not otherwise specified.  The examiner stated that the Veteran's depressed mood was related to stressors of unemployment and financial strain as well as relationship problems.  His Benzodiazepine dependence was related to a history of use of Benzodiazepines that was against the advice of psychiatrists.  The examiner also found that the Veteran's personality disorder traits affected his psychosocial and occupational adjustment.  The examiner opined that it was less likely as not that any current psychiatric disorder was incurred during active service.  

There is no competent medical evidence of record showing that the Veteran's depressive disorder and Benzodiazepine dependence had their onset during active service or within one year of his separation from active service, or are related to any in-service disease or injury.  Probative medical records make no mention of any link between these conditions and service.  Significantly, the VA examiners provided definitive opinions that the Veteran's psychiatric disabilities were not related to active service, but were caused by adjustment problems related to his diagnosed personality disorder.  See Prejean, 13 Vet. App. at 448-9; Stefl, 21 Vet. App. 120.  A personality disorder is not considered a disease or injury within the meaning of VA laws and regulations and is not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.

Finally, the evidence does not show that the Veteran was diagnosed with a psychosis within one year following his separation from service.  The Veteran was first treated for anxiety in 2004.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran claims that his inability to work, which is causing his depression, is due to his service-connected hearing loss and tinnitus.  The Veteran raised this argument in a May 2011 statement, but did not raise this assertion during the subsequent August 2011 hearing or during the October 2011 VA examination in which he provided a detailed history of his condition.  Although the record contains a June 2008 VA treatment record stating that the Veteran is unable to work due to his hearing problems, this was only noted in the Veteran's reported history.  There is no medical evidence supporting the Veteran's claim that his hearing problems cause his unemployment.  In fact, the evidence shows that he was either fired or chose to leave employment due to the distance from his home.  The Veteran has provided no basis for us to consider this claim and, as previously stated, his statements lack credibility and will not be considered without probative supporting medical evidence.  

The preponderance is against the Veteran's claim; there is no doubt to be resolved; and service connection for a psychiatric disorder is not warranted.


ORDER

Entitlement to service connection for a psychiatric disorder is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


